DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Newly submitted claims 16-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The claims are directed to a plough differing in structure and functionality.  For example, the plough includes a beam that is biased towards the frame, in use.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The rejection of claims 14 and 15 under 35 U.S.C. 112(b) is obviated by the response filed 21 April 2022, wherein Applicant amended the claims deleting language relating to a computer

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 6-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Achen et al. (US Patent Application Publication No. 2015/0264857 A1).
Achen et al. ‘857 discloses a plough (Fig. 1, para. 0054) comprising;
regarding claim 1,
a plough body (para. 0054);
an actuator mechanism (49 or 98) configured to provide a bias force to the plough body such that the plough body is biased towards a working position (para. 0057); and
a controller (103 or 123) communicatively coupled to the actuator mechanism (49 or 98), wherein the controller is configured to automatically set a level of the bias force that is provided by the actuator mechanism based on control-data, wherein the actuator mechanism is a stone trip mechanism (paras. 0057, 0066);
wherein the control-data comprises previous trip event data (historical data or stored data per para. 0091), which is representative of one or more earlier instances when the plough body associated with the actuator mechanism that is to be controlled has left the working position during a current ploughing operation (para. 0067);
regarding claim 2,
wherein the stone trip mechanism is further configured such that the plough body moves away from the working position when the plough body experiences a reactive force greater than the bias force;
regarding claim 4,
wherein the previous-trip-event-data comprises:
 20trip-frequency-data that is representative of the frequency with which the plough body leaves the working position (entire para. 0067; information relayed “the following year” per para. 0067; and information obtained by a “lead apparatus” per para. 0067);
regarding claim 6,
wherein the control-data comprises:
operational-data, which is representative of one or more operational parameters of the plough or an associated agricultural vehicle;
regarding claim 7,
wherein the operational-data comprises:
speed-data, which is representative of a speed of the plough and/or the associated agricultural vehicle (“based upon speed of travel” per para. 0084);
regarding claim 8,
wherein the control-data comprises:
soil-data, which is representative of one or more characteristics of soil that is to be worked by the plough (“information related to the soil conditions” per para. 0067);
regarding claim 9,
wherein the soil-data comprises one or more of:
15soil-moisture-data, which is representative of a moisture level of the soil (“moisture content” per para. 0084);
soil-compaction-data, which is representative of a density of the soil (“soil type” and “compaction” per para. 0084); and
soil-temperature-data, which is representative of a temperature of the soil (“temperature” per para. 0084);
regarding claim 10,
wherein 20the control-data comprises low-force-location-data, which is representative of known locations in a field that is to be worked by the plough in which a low bias force is desirable (less dry areas as implied by “notoriously dry in certain areas” per para. 0067; and “wet areas” per para. 0091); and
the controller (103 or 123) is configured to automatically set the level of the bias force that is provided by the actuator mechanism based on (i) the low-force-location-data and (ii) 25implement-location-data that is representative of a current location of the plough (e.g., data provided by “a GPS or other mapping member” per para. 0084);
regarding claim 11,
	wherein the controller (103 or 123) is configured to set the level of the bias force that is provided by the actuator mechanism such that the level of the bias force does not exceed a maximum-force-value and/or does not drop below a minimum-force-value (“desired down force pressure and/or trench depth for a planter” and “to maintain a trench or furrow within an allotted range” per para. 0087);
 regarding claim 12,
wherein the actuator mechanism (49 or 98) comprises a cylinder and the controller is configured to set a level of fluid pressure in the cylinder based on the control-data (paras. 0058, 0085); and
regarding claim 13,
wherein the controller is configured to store a location of the plough body at a time that the plough body leaves the working position as trip-location-data (historical data or stored data per para. 0091).

	Regarding claims 14 and 15, the method steps recited therein are inherent to use of the plough disclosed by Achen et al. ‘857.

Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive.
Applicant argues Achen ‘857 fails to teach automatically setting a level of a bias force provided by an actuator mechanism based on control data comprising previous trip event data, which is representative of one or more earlier instances when the plough body has left the working position.  The examiner disagrees.
Regarding claim 1, Achen discloses a controller (103 or 123) communicatively coupled to the actuator mechanism (49 or 98), wherein the controller (103 or 123) is configured to automatically set a level of the bias force provided by the actuator mechanism (para. 0087) based on previous trip event data representative of earlier instances when the plough body has left the working position (para. 0066).
“The master controller, which may receive an input from the display or other user interface, selects and sets a desired down force pressure and/or trench depth for a planter. The row control unit uses the information from the sensor along with the preset information coming from the master controller 103 to determine if a change of the linear actuator 98 is needed.” (para. 0087)
“For example, a field may include a section of soil that may be notoriously dry in certain areas, which would necessitate a higher down force pressure. This could be stored in the sensor, such that in the following year, the sensor will relay this information to the down force provider to automatically provide the additional down force at said location.” (para. 0066)
“a farmer could "scout" a field with sensors, store the information, and then later upload the information into the system controlling the down force providing members of the planter for use during the planting. The information could then be used to adjust the amount of down force pressure provided by the down force pressure provider at the specific locations as the implement moves through the field.” (para. 0066)
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
29 July 2022